Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method for optimizing cluster resource utilization, comprising:
in an information processing apparatus comprising at least one computer processor:
retrieving cluster usage information for at least one cluster resource in a multi-tenant environment;
determining tenant usage for the cluster resource for each of a plurality of tenants;
based on a service level agreement with each tenant, determining a tenant resource commitment for the cluster resource for each said tenant; and
presenting said tenant usage and said tenant resource commitment for each resource.

Independent Claim 11:
11.	A system for optimizing cluster resource utilization, comprising:
a plurality of clusters in a multi-tenant environment, each cluster having cluster resources;
a collection agent that collect resource information from each cluster; a database that stores resource information for each cluster; and a dashboard that presents the resource information; wherein:
the dashboard receives cluster usage information for at least one of the cluster resources;
the dashboard determines tenant usage for the cluster resource for each of a plurality of tenants;
the dashboard determines, based on a service level agreement with each said tenant, a tenant resource commitment for the cluster resource for each said tenant; and
the dashboard presents said tenant usage and said tenant resource commitment for each resource.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made during the prosecution history of the current Application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/